Citation Nr: 0900137	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for disability manifested 
by shortness of breath, to include as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision.


FINDING OF FACT

There is no objective evidence corroborating the veteran's 
reports of shortness of breath or showing that he has a 
respiratory condition.


CONCLUSION OF LAW

The criteria for service connection for disability manifested 
by shortness of breath have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in September 2002.  With respect to the duty to 
assist, the veteran's service medical records, VA treatment 
records, and private treatment records have been obtained.  
There is no indication of any additional relevant records 
that the RO failed to obtain, and the veteran was afforded a 
VA respiratory examination.  Additionally, the veteran 
testified at a hearing before the Board.    

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

The veteran claims that his shortness of breath is due to an 
undiagnosed illness caused by his service in the Persian 
Gulf.  

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  This statute expands the 
definition of "qualifying chronic disability" (for service 
connection) to include not only a disability resulting from 
an undiagnosed illness as stated in prior law, but also any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C.A. § 1117(d).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following): an 
undiagnosed illness; a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Accordingly, the Board will 
also consider whether service connection may be granted for 
the veteran's claimed disorder regardless of his Persian Gulf 
service.

In his hearing before the undersigned Veteran's Law Judge, 
the veteran testified that he has had shortness of breath 
since contracting pneumonia in service.  The veteran 
testified that his airway restricts and he feels he cannot 
breathe, with this sensation accompanied by discomfort in his 
chest.  
The veteran's DD-214 Form, which chronicles his time in 
service, reflects that the veteran received a Southwest Asia 
Service Medal with two devices and that he had seven years of 
foreign service.  Accordingly, the evidence corroborates the 
veteran's status as a Persian Gulf veteran.

The veteran's service medical records reflect that in May 
1980 the veteran was treated for bilateral pneumonitis.  A 
September 1982 physical examination report reflects normal 
PFTs and lung and chest examination results.  A September 
1983 treatment record reflects that a chest x-ray was ordered 
after the veteran complained of atypical chest pain, 
recurrent dyspnea, and a right gynecomastia (a benign 
enlargement of the male breast).  The interpretation of the 
x-ray results noted no evidence of active disease.  An 
October 1983 treatment record notes that the veteran 
complained of chest pain, which the treating medical 
professional noted as possibly caused by stress or 
hyperventilation; however, the veteran's lungs were clear on 
ausculation (stethescopic exam).  In October 1986, the 
veteran was treated for viral syndrome, and a January 1987 X-
ray record revealed an infiltrate in the veteran's left mid-
lungs and a corresponding diagnosis of pneumonia.  October 
1987 records reflect the presence of left lower lung rales 
that were treated with medication, and a March 1988 physical 
examination of the veteran reflects that his lungs and chest 
were found to be normal.  Corresponding PFT results were 
within normal limits.  However, the veteran's history of 
smoking one pack of cigarettes per day for the last 10 years 
was noted, and smoking cessation counseling was recommended.  
The veteran's April 1988, August 1993, and May 1997 physical 
examinations also note his chest and lungs to be normal, and 
the May 1997 examination noted the veteran's history of 
cigarette smoking.  A July 1997 record reflects that the 
veteran sought treatment for coughing, and a history of 
bronchitis was noted.

At his April 1998 VA examination, the veteran reported that 
he had had shortness of breath since 1981 after he contracted 
pneumonitis.  The results of a PFT, however, were normal.  He 
also stated that he was experiencing shortness of breath 
after walking a distance of a half mile to a mile and that he 
was smoking one pack of cigarettes a day.  A June 2003 VA 
emergency department treatment record reflects the veteran's 
complaint that he had mild shortness of breath and chest 
pain; however, a lung examination revealed no shortness of 
breath.  The assessment was non-cardiac chest pain.  A March 
2004 VA treatment record reflects that the veteran denied 
shortness of breath; however, in a May 2004 VA treatment 
record, the veteran reported that his shortness of breath had 
been present for years and had recently increased in 
severity.  A December 2006 VA stress test reflects normal 
results; the veteran reported some brief chest discomfort at 
peak exercise, but it was non-limiting.  A January 2008 
record reflects the veteran's report of chronic dyspnea with 
exertion.  

At the veteran's July 2008 VA respiratory examination, the 
veteran reported having shortness of breath since 1995 with 
occasional dyspnea at rest and frequent dyspnea on mild to 
severe exertion.  The examiner reviewed the normal results of 
the veteran's chest x-ray, stress test, and PFTs and 
accordingly concluded that no respiratory condition was 
evident.  The examiner further opined that while the veteran 
had made subjective complaints of a respiratory disorder, 
there was no objective evidence of a respiratory disease, 
either undiagnosed or diagnosed.  Accordingly, the examiner 
concluded that the veteran did not have a respiratory 
condition either caused by or the result of an undiagnosed 
illness.

As stated above, objective indications of a chronic 
disability are necessary to establish service connection for 
an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(3).  The 
evidence of record reflects the veteran's treatment for 
isolated episodes of pneumonitis, pneumonia, viral syndrome 
and respiratory complaints over the course of 20 years in 
service; however, the treatment records reflect that these 
episodes resolved in service and left no residuals.  
Additionally, while the veteran's post service medical 
records reflect his report of past episodes of shortness of 
breath both during and after service, the records themselves 
contain no corresponding objective findings of a chronic 
disability manifested by shortness of breath or a respiratory 
condition to corroborate the veteran's subjective 
symptomology.  During the veteran's 10 years post service, 
there is only a single episode of chest pain and mild 
shortness of breath recorded, (in June 2003).  While the 
veteran is competent to describe the symptoms he experiences, 
he has ready access to health care, and his account of a 
chronic problem is at odds with his actual treatment records.  
As such, the Board finds the records of treatment 
(essentially silent for any actual manifestations of the 
symptom at issue) to be more probative than the veteran's 
contentions.  Given that, together with the fact that all 
post service respiratory tests, including PFTs, chest x-rays, 
stress tests, and auscultation, have revealed normal results, 
the Board finds the greater weight of the evidence is against 
the conclusion there is objective evidence of a chronic 
disability, manifested by shortness of breath.  Therefore, 
service connection for shortness of breath as a manifestation 
of an undiagnosed illness is denied.

Likewise, entitlement to service connection on a direct basis 
also is denied.  This would require evidence of a current 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Presently, the 
evidence of record fails to reflect that the veteran is 
currently diagnosed to have a respiratory condition.  
Therefore, the veteran's appeal is denied on that basis, as 
well.


ORDER

Service connection for shortness of breath is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


